Citation Nr: 1426836	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-45 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to restoration of the full rate of disability compensation benefits based on work release status while incarcerated prior to January 20, 2009.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1974 to August 1982.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In this case, additional evidence pertaining to the Veteran's status while at the Winnebago Correctional Center is needed before adjudicating the appeal.  At the Board hearing, the Veteran testified that he participated in a work release camp at the Winnebago Correctional Center for approximately three months until he sustained a severe right thumb injury and was taken off work release.  He contends that he had "work release status" during the period of participation in the program before the thumb injury.  

An agent with the Wisconsin Department of Corrections reported that the Veteran was at a work release facility but was not "on work release" during the period of incarceration because he did not meet all the requirements for work release.  No further information on the Veteran's status while at the Winnebago Correctional Center was provided.  

Because it is unclear from the record whether the Veteran participated in a work release program as contemplated by VA law and regulatory criteria during the period at issue, as the date references to work release or residence at a work release facility are nonspecific, a remand to obtain clarification of dates and the Veteran's status (whether work release or not) while at the Winnebago Correctional Center is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  Please contact the Wisconsin Department of Corrections and/or another appropriate law enforcement agency to obtain answers to the following questions:

(a)  When was the Veteran transferred to and released from the Winnebago Correctional Center, a work release facility?  Please specify the dates.  

(b)  Why was the Veteran transferred to the Winnebago Correctional Center?  

(c)  What was the Veteran's status after he was transferred to the Winnebago Correctional Center, and what type of work did he perform during the time there?

(d)  What is the difference between residing at a work release facility and being "on work release" (i.e., having work release status)?  

(e)  What were the requirements for being on work release status while the Veteran was at the work release facility?   


(f)  For any period the Veteran was not on work release while at the work release facility, which requirements for work release status were not met by the Veteran, and why not? 

(g)  Did authorities know of a 2008 right thumb injury sustained by the Veteran during his time at the work release facility?  If so, on what date and under what circumstances did the right thumb injury occur? 

(h)  Was the right thumb injury the reason why the Veteran did not achieve or continue to have work release status? 

	All answers to the above questions should be documented for the record.  

2.  Thereafter, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental SOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



